UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 20, 2010 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-6468 Georgia Power Company (A Georgia Corporation) 241 Ralph McGill Boulevard, N.E. Atlanta, Georgia 30308 (404) 506-6526 58-0257110 The name and address of the registrant have not changed since the last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 20, 2010, Georgia Power Company (the “Company”) entered into an Underwriting Agreement covering the issue and sale by the Company of $500,000,000 aggregate principal amount of its Series 2010D 1.30% Senior Notes due September 15, 2013 (the “Senior Notes”).The Senior Notes were registered under the Securities Act of 1933, as amended, pursuant to the shelf registration statement (Registration No. 333-165133) of the Company. Item 9.01.Financial Statements and Exhibits. (c)Exhibits. Underwriting Agreement relating to the Senior Notes, dated September 20, 2010, among the Company and Banc of America Securities LLC, Barclays Capital Inc. and Mizuho Securities USA Inc., as representatives of the Underwriters named in Schedule I thereto. Forty-Third Supplemental Indenture to Senior Note Indenture dated as of September 23, 2010, providing for the issuance of the Senior Notes. Form of the Senior Notes (included in Exhibit 4.2 above). Opinion of Troutman Sanders LLP relating to the Senior Notes. Computation of ratio of earnings to fixed charges. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 23, 2010 GEORGIA POWER COMPANY By /s/Melissa K. Caen Melissa K. Caen Assistant Secretary
